Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “the first KPI metric algorithm” lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, under a broadest reasonable interpretation 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gudipati et al. (US 20200084118).
For claim 10, Gudipati discloses:
A method comprising: 
receiving a first request for a first key performance indicator (KPI) metric (par. 0022: :” the system can display a GUI that allows a user to create a custom KPI definition.”); 
submitting a query to a KPI metric catalog (par; 0023: “The user can then enter a formula that utilizes the variables. The formula can include filters, such as if and then statements that change the formula based on an event attribute value, such as a time of day, device type, or other event attributes.”); 
selecting the first KPI metric algorithm (par. 0023: “The GUI can also provide options to define how long to retain the KPI definition being created by the user. The GUI can allow the user to select output units for the formula.”); and 
forwarding the first KPI metric algorithm to a first KPI engine for a calculation of a first KPI metric (par. 0024: “The KPI definition can be stored in a database and provided to the stream processor, in an example. For example, using an API call, the manager process can cause the stream processor to begin applying the KPI definition to the input telemetry events in real time.”). 

For claim 11, Gudipati discloses:


For claim 12, Gudipati discloses:
The method of claim 10 wherein the KPI is customized based on event metadata associated with a network (par. 0022: “The available telemetry events can be based on input streams at one or more stream processors. Different types of events can be identified by a manager process that communicates with a stream processor or other source of telemetry information. The user can select which event attributes to assign to which variables.”). 

For claim 13, Gudipati discloses:
The method of claim 12 wherein the query is dynamically generated based on the event metadata (par. 0026: “An example GUI can enable operators to dynamically create custom KPIs in real time without having to wait months for vendors to implement a similar KPI. Additionally, operators can specify the aggregation granularity, unlike stock KPIs provided by vendors, which often are confined to large (i.e., overly coarse) intervals, such as 15 minutes, or grouped in ways that are less helpful to an operator user.”). 

For claim 14, Gudipati discloses:
The method of claim 13 further comprising refreshing the state of a KPI manager based on the event metadata. (par. 0027: “Together, these features synergistically reduce the time to detect serious performance issues by providing custom, real-time KPIs. Operators can quickly create, test, and implement KPI definitions on a radio access network ("RAN") or core portion of a Telco network.”) 

For claim 15, Gudipati discloses:
The method of claim 10 further comprising receiving a request for a second key KPI metric (par. 0022: :” the system can display a GUI that allows a user to create a custom KPI definition.”), submitting a second query to the KPI catalog (par; 0023: “The user can then enter a formula that utilizes the variables. The formula can include filters, such as if and then statements that change the formula based on an event attribute value, such as a time of day, device type, or other event attributes.”), selecting the second KPI metric algorithm (par. 0023: “The GUI can also provide options to define how long to retain the KPI definition being created by the user. The GUI can allow the user to select output units for the formula.”), and forwarding the second KPI metric algorithm to a second KPI engine for a calculation of a second KPI metric (par. 0024: “The KPI definition can be stored in a database and provided to the stream processor, in an example. For example, using an API call, the manager process can cause the stream processor to begin applying the KPI definition to the input telemetry events in real time.”). 

For claim 16, Gudipati discloses:
The method of claim 15 wherein the first KPI engine operates on a first edge network data set and the second KPI engine operates on a second edge network data set (par. 0034: “The formula can include features for filtering out some telemetry events. For example, some KPIs may be more useful when limited to particular attribute value ranges. Filters can be applied to limit the KPI to certain evolved node Bs, subscribers, device types, or time ranges.”). 

For claim 17, Gudipati discloses:


For claim 18, Gudipati discloses:
A method comprising: calculating key performance indicators (KPIs) on event metadata at a network edge (par. 0024: “The KPI definition can be stored in a database and provided to the stream processor, in an example. For example, using an API call, the manager process can cause the stream processor to begin applying the KPI definition to the input telemetry events in real time”); aggregating the KPIs from the calculating step (par. 0023: “Additionally, the GUI can provide options for aggregating output of the formula. The user can specify how the aggregation is grouped, such as by session, device type, or cell.”); and determining regional KPIs based on the aggregating step (par. 0026 and 0027: custom KPI definitions utilized by mobile network operators to discover root causes and find potential fixes in network operations (at both RAN and core portions of telco network granularity).). 

For claim 19, Gudipati discloses:
The method of claim 18 further comprising accessing a KPI metric algorithm from a KPI metrics catalog and wherein the calculation step is performed using the KPI metric algorithm (par. 0024: “The KPI definition can be stored in a database and provided to the stream processor, in an example. For example, using an API call, the manager process can cause the stream processor to begin applying the KPI definition to the input telemetry events in real time.”). 

For claim 20, Gudipati discloses:
The method of claim 19 further comprising accessing a second KPI metric algorithm from the KPI metrics catalog and wherein the determining step is performed using the second KPI metric algorithm (par. 0024: “The KPI definition can be stored in a database and provided to the stream processor, in an example. For example, using an API call, the manager process can cause the stream processor to begin applying the KPI definition to the input telemetry events in real time.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457